Order entered December 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B. AND R.D.B., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
        We GRANT appellant’s December 24, 2015 motion to supplement the clerk’s record.

We ORDER Court Reporter Micaela Ynostrosa to file, WITHIN FIFTEEN DAYS of the date

of this order, the reporter’s record of the hearing on the motion for new trial held on June 12,

2014.

        On the Court’s own motion, we ORDER appellant to file a brief WITHIN THIRTY

DAYS of the date of this order.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Ynostrosa, Joie

Rivera, Official Court Reporter of the 255th Judicial District Court, and all parties.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE